United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 22, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-50936
                        Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,
versus

GERMAN SALINAS-CASAS,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. 2:04-CR-197-1-AML
                        --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent German

Salinas-Casas on appeal has filed a motion to withdraw and a

brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967).

Salinas-Casas has filed a response.    Our independent review of

the brief, the response, and the record discloses no nonfrivolous

issue in this direct appeal.   Accordingly, the motion for leave

to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.        See

5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.